 60DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal61, International Chemical Workers UnionandSterling Drug, Inc. Case 3-CC-551March 18, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed by Sterling Drug, Inc., hereincalled Sterling, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 3, issued a complaint against the Respondent,Local 61, International Chemical Workers Union, onAugust 24, 1970, alleging that the Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that the Respondent,in furtherance of a labor dispute with Sterling,picketed Vogel Van and Storage, Inc. herein calledVogel, with an object of forcing or requiring Vogeland other persons to cease doing business withSterling, in violation of the Act. The Respondentthereafter duly filed its answer, admitting in part anddenying in part the allegations of the complaint andsetting forth certain affirmative defensesOn October 22, 1970, the Respondent, Sterling, andtheGeneralCounsel filed a motion to transferproceeding to the Board and stipulations. The partiestherein agreed that the formal papers, stipulations,transcript of a hearing held in the United StatesDistrictCourt, Northern District of New York, onAugust 15, 1970, in the case ofVincent v. Local 61,International ChemicalWorkers Union,docketed inthat court as 70-CV-276, and certain memorandasubmitted to the court in that proceeding, shouldconstitute the entire record in this case. The partieswaived a hearing before a Trial Examiner, the makingof findings of fact and conclusions of law by the TrialExaminer, and the issuance of a Trial Examiner'sDecision and submitted this case for findings of fact,conclusions of law, and order directly by the Board.The parties waived the filing of briefs (other than thememoranda previously submitted to the court andincluded as part of the record herein) and oralargument.On October 26, 1970, the Board issued an Ordergranting the motion, approving the stipulations andmaking them a part of the record, and transferringthis case to the Board for the issuance of a Decisionand Order.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.Upon the basis of the entire record in thisproceeding, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSSterling is, and has been at all material timesherein,a corporation duly organized under andexistingby virtue of the laws of the State ofDelaware. Sterling maintains its principal office andplace of business at Rensselaer, New York, where itis engaged in the manufacture of drugs and pharma-ceuticals and related products. During the past 12months, Sterling, in the operation of its business,purchased and received materials valued in excess of$50,000 directly from outside the State of New Yorkor from other enterprises located within the Sate ofNew York which received said materials directlyfrom outside the State of New York.Vogel is, and has been at all material times herein,a corporation duly organized under and existing byvirtue of the laws of the State of New York. Vogelmaintains its principal office and place of business atAlbany,New York, where it is engaged in themoving and transportation of goods and in ware-housing.During the past 12 months Vogel, in theoperation of its business, derived income in excess of$50,000 from the interstate transportation of goods.We find that Sterling and Vogel are, and have beenat all times material herein, employers engaged incommerce within the meaning of Section 2(6) and (7)of the Act and persons within the meaning of Section8(b) (4) of the Act.II.THE LABORORGANIZATION INVOLVEDWe find that the Respondent is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.FactsThere is no substantial dispute with respect to thesignificant evidentiary facts.The Respondent represents all the production andmaintenance employees of Sterling at its WinthropLaboratoriesDivisionRiverside plant, located inRensselaer,New York. On June 8, 1970, theRespondent, in furtherance of its collective-bargain-ing negotiations with Sterling, engaged in an eco-nomic strike against Sterling, accompanied bypicketing of the plant.189 NLRB No. 11 LOCAL 61, INTERNATIONAL CHEMICAL WORKERS UNIONSterlingmaintains a warehouse on the plantpremises where it receives and stores materials formanufacture and where it also stores and ships outits finished products.Prior to the strike the shipmentsof material to Sterling were delivered for the mostpart by trucks; only about 20 percent were deliveredby railroad.After the strike Sterling continued itsoperations,but with salaried employees not in thebargaining unit.When deliveries were made toSterling,Sterlingemployeeswould remove thesupplies from the trucks or railroad cars and storethem in the warehouse.Two or three days after the start of the strike,Sterling began to experience difficulties in obtainingtruck deliveries of supplies,because of the picket linewhich the truckdrivers refused to cross. Rail deliver-ieswere not interfered with,however,and continuedwithout impairment.Sterling, accordingly, made anagreement with Vogel whereby all the truck deliver-ies originally destined for Sterling were diverted toVogel;Vogel's employees transferred the supplies torailroad cars; and the railroad then delivered the carsto Sterling.There was no storage of any of thesesupplies by Vogel,except that if a railroad car wasnot filled during the day it would remain overnightor until it became completely loaded.When therailroad cars arrived at Sterling'splant, Sterling'semployeesunloaded them in accord with thecustomary practice existing before the strike. Therecord indicates that there was no relationship of anykind between Sterling and Vogel other than thatwhich exists between two independent contractors.Vogel's plant is located across the river about 2 milesfrom the Sterling plant and is a completely separatebusiness entity.)Sterling in no way supervisedVogel'sperformance of the foregoing work. Vogeldid not store any outgoing shipments of Sterling'sfinished products.It is clear that Vogel did notsupplant the work of any Sterling employees;alldeliveriesreceived by Sterling continued to beunloaded by Sterling employees.In furtherance of its labor dispute with Sterling, theRespondent on or about June 29, 1970,and again onor about July 1, 1970,picketed Vogel at its place ofbusiness.The picket signs stated on one side:"International Union of Chemical Workers Local 61,Winthrop Division on Strike." On the other side thepicket sign stated:"Vogel employees forced to doour work."Vogel terminated its arrangement with Sterling onJuly 1, because of the Respondent's picketing.WhenVogel so advised the Respondent, the picketingceased.IVogel had previouslydone some business with Sterling Several yearsearlierVogelhad received and stored large amounts of plastic bottles thatB.Contentions and Conclusions61The evidence set forth above shows that theRespondent picketed Vogel with an object of forcingor requiring Vogel to cease doing business withSterling.The General Counsel and Sterling contendthat such picketing violated Section 8(b)(4)(i) and(ii)(B) of the Act.The Respondent, although not contesting theevidentiary facts found above,disputes the legalconclusion that the picketing violated the Act. TheRespondent contends that Vogel was an ally ofSterling,and that its picketing of Vogel,like itspicketing of Sterling,constituted lawful primarypicketing.We note at the outset that Vogel and Sterling arewholly independent enterprises.There is no commonownership,and Sterling does not control the mannerinwhichVogel performs any of its business.Sterling'sarrangement with Vogel was an arm's-length business arrangement between separate inde-pendent contractors,and we do not understand thatthe Respondent makes any contrary contention. Noris there any such close integration of operations aswould make Vogel and Sterling a single employerwithin the meaning of the Act.We note further thatVogel's work for Sterling did not supplant any worknormally done by Sterling employees.Rather, Ster-ling employees continued to handle all incomingsupplies, regardless of whether they arrived byrailroad or by truck.The Respondent'sargument is that its primarypicketing of Sterling effectively reduced the flow ofsupplies to Sterling: Before the arrangement withVogel,only about 20 percent of the normal flowcontinued to arrive,representing deliveries by rail-road,while the remaining 80 percent,which hadarrived by truck prior to the picketing,were lawfullybrought to a halt by the picketing. The Respondentfurther argues that when Sterling countered theeffectiveness of this lawful primary picketing byentering into the arrangement with Vogel, wherebyVogel received Sterling's diverted truck deliveriesand transferred them to railroad cars for transship-ment to Sterling,Vogel abandoned the neutralitywhich Section 8(b)(4)(B) was designed to protect andbecame an ally of Sterling subject to the same lawfulprimary pressures as Sterling.The Board has heretofore been presented withanalogous arguments and found them to be withoutmerit.InLocal 810,Steel,Metals,Alloysandwereshipped to it by railroadand then deliveredby truck toSterling whenand as needed 62DECISIONSOF NATIONALLABOR RELATIONS BOARDHardware Fabricatorsand Warehousemen,Interna-tionalBrotherhoodof Teamsters, Chauffeurs,Ware-housemenand Helpers of America (Fein Can Corpora-tion andAdvance Trucking Corporation),131NLRB59, 71, forexample, the union had argued,in defenseofan 8(b)(4)(B)allegation,that the secondaryemployer was an ally of the primary employerbecause he rendered services which were essential tothe primary employer and tended to detract from theeffectivenessof the strike against the primaryemployer. The so-called secondary employer, theargument continued,thus deprived himself of theneutral status to which he might otherwise beentitled.The argument was rejected on the groundthat the services rendered to the primary employerdidnotconstitute work which the primary employerhimself would have done but for the strike.2 Again inLocal 868,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America(Mercer Storage Company, Inc., and Mid-CountyBuick, Inc.),156 NLRB 67, 70, the Board noted thatthe secondary employer'sbusiness increased as aresult of the strike against the primary employer andconstituted business which the secondary employerwould not have had but for the strike,and that thepurpose and effect of this new business was to avoidthe impact of the strike on the primary employer andassist him in combatting the strike.But the Boardheld that this was not enough to invoke the "ally"doctrine,since the secondary employer was notdoing work which would otherwise have been doneby the primary employer and his striking employees.Drawing the line between permitted and prohibitedunionpressuresagainstemployersrequiresanaccomodation between dual congressional objec-tives: protecting truly neutral employers while at thesame time not diminishing in anyway aunion's rightto engage in economic action againstthe employerwith whom the union has a labor dispute, even if thatemployer takes evasive action by farming out struckwork.The facts in this case convince us that Vogel isa neutral employer who was not doing any struckwork for Sterling.We, accordingly, find theRespondent'sarguments to be without merit andconclude that the Respondent has violated Section8(b)(4)(i) and (n)(B) of the Act.Conclusion of LawBy picketingVogelwithan object offorcing orrequiring it to cease doing business with Sterling, theRespondent has engaged in an unfair labor practiceaffecting commerce within the meaning of SectionLthe Court of Appeals for the Second Circuit enforced the Board'sDecision and Order 299 F 2d 636 See alsoWestern States Regional CouncilNo 3, InternationalWoodi corkers of America, AFL-CIO (Priest Logging,inc ),137 NLRB 352 enfd 319 F 2d 655 (C A 9)8(b)(4)(i)and (n)(B) and Section2(6) and (7) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,Local61, InternationalChemical Workers Union, itsofficers, agents, and representatives, shall:1.Cease and desist from'(a) Inducing or encouraging any individual em-ployed by Vogel Van and Storage, inc , or any otherperson toengage in astrike or refusal in the course ofhis employment to perform any services, where anobject is forcing or requiring Vogel Van and Storage,Inc., or any other person to cease doing business withSterlingDrug, Inc.(b) Threatening, coercing, or restraining Vogel Vanand Storage, Inc., or any other person, where anobject is forcing or requiring Vogel Van and Storage,Inc , or any other person to cease doing business withSterling Drug, inc.2.Take the following affirmative action, which theBoard finds will effectuate the policies of the Act'(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix." I Copies of saidnotice, on forms provided by the Regional Directorfor Region 3, after being duly signed by Respondent'sauthorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshallbe taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material(b) Furnish to theRegional Directorcopies of thenotice for posting by Sterling Drug, Inc , and VogelVan and Storage, Inc., if willing, in places where theycustomarily post notices to their employees.(c)Notify the Regional Directorin writing,within20 days from the date of this Order, what steps havebeen takento comply herewith.iIn the event that this Order isenforced bya Judgmentof a UnitedStatesCourt of Appeals.the words in the notice reading"POSTED BYORDER OF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD"APPENDIXNOTICE ro EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United StatesGovernment LOCAL 61, INTERNATIONAL CHEMICAL WORKERS UNIONWI WILL NOT induce or encourage any individu-al employed by Vogel Van and Storage, Inc., orany other person to engage in a strike or a refusalin the course of his employment to perform anyservices, nor will we threaten, coerce, or restrainVogel Van and Storage, Inc , or any other person,where in either case an object thereof is forcing orrequiringVogel Van and Storage, Inc., or anyother person to cease doing business with SterlingDrug, Inc.LOCAL 61,INTERNATIONALCHEMICAL WORKERSUNION(Labor Organization)62 ADatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Fourth Floor, The 120 Building, 120 DelawareAvenue,Buffalo,New York 14202, Telephone716-842-3100.